Citation Nr: 1502774	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of overpayment of death pension benefits, in the amount of $16,992.70.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to January 1974.  He died in May 2001.  The appellant is the surviving spouse of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision from the Committee on Waivers and Compromises (COWC) of the ROIC in Philadelphia, Pennsylvania, which denied the appellant's request for a waiver of recovery of overpayment of death pension benefits.  The Board remanded this case for further development in February 2011.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Review of the record shows that the appellant was incarcerated from January [redacted], 2006 to December[redacted], 2007.  This incarceration was not timely reported to VA by the appellant.

2.  Under VA regulations, an individual receiving nonservice-connected pension, who is imprisoned in a federal, state, or local penal institution in excess of 60 days due to the conviction of a felony or misdemeanor, shall have his or her pension terminated effective the 61st day of the incarceration.  Therefore, appellant's failure to timely report her incarceration and VA's subsequent continued payments of the death pension benefit to her while she was incarcerated created a debt, or overpayment.   

3.  Upon learning of the incarceration, VA retroactively terminated the appellant's VA death pension benefits from March 4, 2006, to December [redacted], 2007, and provided the appellant with notice of the overpayment.

4.  Originally, this overpayment was reported as $22,050.90.  Later, an adjustment was made by VA and the appellant's overpayment was reduced to $16,992.70, due to reduced benefits to the appellant due to Social Security income.  

5.  An audit performed by VA in April 2012 showed that the balance of the appellant's debt was $7,117.70, due to retroactive payments applied against the overpayment amount.  Subsequently, in a supplemental statement of the case (SSOC), VA granted a partial waiver of the debt, in the amount of $4,080.00, which it noted represented the portion of the debt created from a reduction of pension due to increased income.  After applying this partial waiver, the Board finds that as of April 2012, the amount of the overpayment debt was $3,037.70.

6.  The appellant is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question, and recovery of this overpayment would subject the appellant to undue financial hardship.





CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of nonservice-connected benefits would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R §§ 3.159.  The VCAA, however, is not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Pursuant to 38 C.F.R. § 3.666, where any individual to or for whom pension is being paid under a public or private law administered by the Department of Veterans Affairs is imprisoned in a federal, state, or local penal institution as a result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.

In cases where a debt has been created by overpayment of VA benefits, VA may waive recovery of such overpayment if there is no indication of fraud, misrepresentation, or bad faith, and recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a). 

It is clear from the record that the appellant was incarcerated in excess of 60 days. The Board finds, however, that a waiver of recovery of overpayment is warranted. While the appellant was incarcerated, the facts of this case do not illustrate that the appellant attempted to defraud VA or withhold information regarding her incarceration in bad faith.  Further, the financial status report submitted by the appellant in January 2012 indicates that she receives income from Social Security and VA only; other evidence of record indicates that the appellant is disabled and unable to work.  It is also noteworthy that at this time, the majority of the appellant's debt has been repaid through retroactive payments. 

Although the appellant was incarcerated and her failure to report such an incarceration to VA incurred a debt, the Board finds that forcing a disabled individual of limited means to repay the debt in question would be against equity and good conscience.  In making this determination consideration has been given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) ; Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  When the evidence is viewed as a whole, the Board finds that the appellant is entitled to a waiver of the assessed overpayment. 


ORDER

A waiver of overpayment of death pension benefits, in the amount of $16,992.70 is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


